Title: To John Adams from Jedidiah Morse, 11 June 1816
From: Morse, Jedidiah
To: Adams, John


				
					Hon. & dear Sir,
					Charlestown June 11. 1816
				
				I have to ask your pardon for delaying to answer Your’s of the 26th. ulto. & returning the enclosed pamphlet, till now—Your letter found me in the busiest season of the year, engaged to the full—& I have been kept so till this time—I wished to give it another reading before returning it—as it contains some important facts & opinions, recorded at the time, of whh I shd. wish to avail myself, in the arduous & delicate work whh I have before me—I wd. Wish to be faithful & impartial—& as far as maybe to give true history—Your communications, I deem of particular importance, & should your liesure & inclination allow you to continue them from time to time, you would confer on me, & on the public  & posterity too, great obligations—Such private letters, as those of Govr. McKean, written by public men in past years, could they be obtained, wd. through much light on our history, as they would be more likely to contain the truth, than those written for the public eye.—I hope, Sir, you may enjoy yet many days of Otium cum dignitate—& be honored, useful & happy to the end of this life—& then, through the grace of the Great Redeemer, enter that World, “Where the Wicked cease from troubling, & the weary are at rest.”Mrs Morse, & our Son, unite with me in best respects to yourself & Mrs Adams.With great Sincerity your / friend & Servt
				
					Jedh Morse
				
				
					Accept my thanks for the loan of the enclosed pamphlet.
				
			